DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto  et al. US 2017/0041067.
	Regarding claims 1 and 4, Goto et al. discloses in Fig. 4, a method/apparatus of an optical transmission/reception device to transmit or receive an optical signal via a communication path in which a phase change of the optical signal is suppressed (paragraph 0012), the optical transmission/reception device comprising:
a transmission device (see Fig. 5) comprising: 

a symbol mapper 13 to multi-level modulate the information signal of the data frame; and 
an optical modulator (element 54 of Fig. 6) to convert the data frame multi-level modulated by the symbol mapper into an optical polarization multiplexed signal by superimposing the data frame on a plurality of polarizations of an optical carrier wave, and transmit the optical polarization multiplexed signal to the communication path; and
a reception device comprising: 
an optical reception front end (see Fig. 4) to receive an optical polarization multiplexed signal from a communication opponent via the communication path, and convert an optical signal that is obtained by causing interference between the received optical polarization multiplexed signal (i.e., polarization integrated coherent receiver 62 of Fig. 8) and a continuous wave local oscillation light oscillated by a local oscillator 61, into analog electric signals; 
an A/D converter 63 to convert the analog signals into digital signals; 
a polarization separator to separate the received optical polarization multiplexed signal into a plurality of polarization signals using the digital signals (paragraph 0084); 
a phase estimator to estimate a first phase of a first polarization being a phase of at least one of a plurality of polarizations from the plurality of polarization signals separated by the polarization separator and estimate the first phase or a phase obtained by correcting the first phase, as a second phase of a second polarization being different from the first polarization (paragraphs 0086-0087 discloses the signal 
a framer terminator 26 of Fig. 7 to demap an information signal from a data frame including the first and second phases estimated by the phase estimator.
	Regarding claim 3, Goto et al. discloses wherein the phase estimator estimates a phase shift between the first polarization, and the second polarization, and estimates the second phase on a basis of the estimated phase shift and the first phase (paragraphs 0086-0087, 0089).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto  et al. US 2017/0041067.
	Regarding claim 2, Goto discloses the communication path is a wired transmission path.
Goto does not specifically disclose wherein the communication path is a wireless transmission path or a wired transmission path having a short communication distance.
.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.    Jia et al. U.S. Publication no. 2020/0076508.  System and method for full duplex coherent optics
b.    Endo et al. U.S. Publication no. 2016/0241341. Optical transmission apparatus and polarization dependent loss monitor
c.    Nakashima U.S. Publication no. 2015/0280856.  Polarization state detector, optical transmitter and optical receiver

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


DT
2/11/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637